Citation Nr: 1612899	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-37 448	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for sinusitis, rated as 10 percent disabling prior July 13, 2012, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a February 2015 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent prior to July 13, 2012, and granted the Veteran a 30 percent rating effective July 13, 2012.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2015 Order granting the parties' Joint Motion for Partial Remand (JMPR), the Court vacated the February 2015 Board decision as it pertained to the rating assigned for the Veteran's sinusitis.  The September 2015 Order left undisturbed the portion of the February 2015 Board decision remanding the issues of entitlement to a rating in excess of 10 percent for temporomandibular joint capsulitis (TMJ) and entitlement to a total disability rating based upon individual unemployability (TDIU).  

With regard to the issue presently on appeal, the record reflects that the development requested in the February 2015 remand with regard to the Veteran's claims for an increased rating for TMJ and entitlement to a TDIU is still continuing.  Accordingly, those issues are not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there are outstanding VA treatment records pertinent to the claim.  Specifically, an April 2015 VA treatment record indicated that the Veteran had a primary care appointment scheduled for May 11, 2015.  Additionally, a July 2015 VA treatment record indicated that the Veteran had a follow up appointment scheduled for September 25, 2015.  The VA treatment records of record do not contain any documentation from the Veteran's May 11, 2015 appointment.  Additionally, the most recent VA treatment record associated with the claims file is dated August 2015; as such, it does not reflect the Veteran's scheduled September 2015 appointment.  The Board cannot exclude the possibility that the outstanding records may be pertinent to the Veteran's pending appeal.  Accordingly, on remand, all outstanding VA treatment records should be obtained and associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Board notes that the Veteran's last VA examination assessing the severity of his sinus disability was in July 2012.  Given the passage of time since the Veteran's last examination and the fact that the Board must remand the claim for other development, on remand the Veteran should be provided a contemporaneous VA examination to assess the nature and severity of his service-connected sinusitis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records, to include all records from the Veteran's May 11, 2015 primary care appointment, as well as any updated VA treatment records from August 2015 to present. 

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected sinusitis.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

a.  The examiner should describe the nature and severity of the Veteran's sinusitis in accordance with the VA rating criteria.  

b.  The examiner should also detail any occupational or functional impairment caused by the Veteran's sinusitis.

All opinions should be accompanied by a complete rationale.

3.  Finally, readjudicate the claim.  If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




